19-23185-rdd   Doc 164   Filed 10/15/19 Entered 10/15/19 16:21:04   Main Document
                                       Pg 1 of 12
                       19-23185-rdd                                                             Doc 164                                          Filed 10/15/19 Entered 10/15/19 16:21:04                                                                                                                                                                                    Main Document
In re Retrieval Masters Creditors Bureau, Inc.
                                                                                                                                                               Pg 2 of 12                                                                                                                                                                                                                     Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                                                                                         Reporting Period: September 1, 2019 - September 30, 2019

                                                                                                                                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
      or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
      ACTUAL” column must equal the sum of the bank account columns. Attach copies of the bank statements and the cash disbursements journal.
      The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
      attached for each account. [See MOR-1 (CON’T)]
                                                                                                                                                                                             x                       x                        x                      x                      x                    x                    x                       x                        x                       x                     x
                                                                                                                                                                                                                                                    BANK ACCOUNTS
                                                                         OPER                       PAYROLL                Letter of Credit    Adaquate Assurance   General Client Account       Harlequin Account        Laboratory              Michgian Account   Nevada Trust Account       North Carolina   Overpayment Refund       Quest Diagnostics       Quest Diagnostics     Trust As Per Arizona       Credit Card            ACH        CURRENT MONTH
                                                                         #8247                       #8234                     #8250                #7555                   #8263                      #9398         Corporation of America            #8289               #1350                   Account             #8302                 Account 1               Account 2                  Law                  #8357               #8344        ACTUAL (TOTAL
                                                                                                                                                                                                                             #8276                                                                  #8292                                      #8315                   #8328                   #8331                                                     OF ALL
      ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                                                                                                                                                                                                                                                          ACCOUNTS)

      CASH BEGINNING OF MONTH                                              59,475.30                         334.99           85,138.86             19,970.04          1,493,819.04                            -                      -                        -                     -                       -        50,670.61                          -                       -                      -                        -               -   1,709,408.84
      RECEIPTS
      CASH SALES                                                                                                                                                                                                                                                                                                                                                                                                                                                -
      ACCOUNTS RECEIVABLE -                                                  4,770.28                                                                                                                                                                                                                                                                                                                                                                     4,770.28
      PREPETITION
      ACCOUNTS RECEIVABLE -                                                  5,800.25                                                                                                                                                                                                                                                                                                                                                                     5,800.25
      POSTPETITION
      LOANS AND ADVANCES                                                                                                                                                                                                                                                                                                                                                                                                                                             -
      SALE OF ASSETS                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
      OTHER (ATTACH LIST)                                                  17,682.82                                                   0.84                                94,492.25                                                                                                                                                                                                                                                                   112,175.91
      TRANSFERS (FROM DIP ACCTS)                                           18,171.25                         227.29                                         29.96              10.02                                                                                                                                                                                                                                                                    18,438.52
        TOTAL RECEIPTS                                                     46,424.60                         227.29                    0.84                 29.96          94,502.27                           -                      -                        -                     -                       -                 -                         -                       -                      -                        -               -     141,184.96
      DISBURSEMENTS
      NET PAYROLL                                                          35,642.34                                                                                                                                                                                                                                                                                                                                                                     35,642.34
      PAYROLL TAXES                                                        11,761.34                                                                                                                                                                                                                                                                                                                                                                     11,761.34
      SALES, USE, & OTHER TAXES                                             1,968.02                                                                                                                                                                                                                                                                                                                                                                      1,968.02
      INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                                                                                                                                                       -
      SECURED/ RENTAL/ LEASES                                                                                                                                                                                                                                                                                                                                                                                                                                   -
      INSURANCE                                                              3,602.75                                                                                                                                                                                                                                                                                                                                                                     3,602.75
      ADMINISTRATIVE                                                       44,636.13                                          85,000.00                     29.52                                                                                                                                                                                                                                                                                      129,665.65
      SELLING                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
      OTHER (ATTACH LIST)                                                                                    150.00                                                         1,067.11                                                                                                                                      361.35                                                                                                                         1,578.46
      OWNER DRAW *                                                                                                                                                                                                                                                                                                                                                                                                                                             -
      TRANSFERS (TO CLIENTS)                                                                                                                                               32,815.02                                                                                                                                                                                                                                                                    32,815.02
      TRANSFERS (TO DIP ACCTS)                                                   237.31                      412.28                                                        22,814.36                                                                                                                                                                                                                                                                    23,463.95
      PROFESSIONAL FEES                                                                                                                                                                                                                                                                                                                                                                                                                                        -
      U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                                                                                                                                                                                                                                                              -
      COURT COSTS                                                                                                                                                                                                                                                                                                                                                                                                                                              -
      TOTAL DISBURSEMENTS                                                  97,847.89                         562.28           85,000.00                     29.52          56,696.49                           -                      -                        -                     -                       -            361.35                         -                       -                      -                        -               -     240,497.53

      NET CASH FLOW                                                       (51,423.29)                       (334.99)         (84,999.16)                     0.44          37,805.78                           -                      -                        -                     -                       -           (361.35)                        -                       -                      -                        -               -      (99,312.57)
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH                                                    8,052.01                             -                 139.70          19,970.48          1,531,624.82                            -                      -                        -                     -                       -        50,309.26                          -                       -                      -                        -               -   1,610,096.27
      * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                                                                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
      DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                                                    240,497.53
        LESS: TRANSFERS TO OTHER DEBTOR IN
                                                                                                                               57,857.43
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
      SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                               182,640.10
      TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                                                                                                                                                                                                                                      FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                            2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                                      PAGE 2 OF 12
                           19-23185-rdd                                                                       Doc 164                                             Filed 10/15/19 Entered 10/15/19 16:21:04                                                                                                                                                   Main Document
                                                                                                                                                                                Pg 3 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                                                                                                                                                                                                                                                      Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                               Reporting Period: September 1, 2019 - September 30, 2019

                                                                                                                                                                                           BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
      (Bank account numbers may be redacted to last four numbers.)


                                                     OPER                        PAYROLL                  Letter of Credit           Adaquate Assurance      General Client        Harlequin Account       Laboratory            Michgian Account       Nevada Trust          North Carolina       Overpayment Refund     Quest Diagnostics     Quest Diagnostics     Trust As Per Arizona       Credit Card               ACH
                                                                                                                                                               Account                                    Corporation of                                  Account                Account                                     Account 1             Account 2                  Law
                                                                                                                                                                                                            America
                                          #8247                          #8234                       #8250                         #7555                  #8263                   #9398                #8276                   #8289                #1350                  #8292                   #8302                 #8315                #8328                 #8331                    #8357                 #8344

      BALANCE PER BOOKS                                       8,052.01                          -                       139.70               19,970.48            1,531,624.82                    -                        -                   -                       -                       -           50,309.26                     -                     -                        -                      -                   -


      BANK BALANCE                                       10,730.40                              -                       139.70               19,970.48            1,534,859.28                    -                        -                   -                       -                       -           61,710.54                     -                     -                        -                      -                   -
      (+) DEPOSITS IN
      TRANSIT (ATTACH LIST)


      (-) OUTSTANDING                                     (2,678.39)                                                                                                 (3,234.46)                                                                                                                            (11,401.28)
      CHECKS (ATTACH LIST):

      OTHER (ATTACH
      EXPLANATION)

      ADJUSTED BANK                                           8,052.01                          -                       139.70               19,970.48            1,531,624.82                    -                        -                   -                       -                       -           50,309.26                     -                     -                        -                      -                   -
      BALANCE *
      *"Adjusted Bank Balance" must equal "Balance per Books"


      DEPOSITS IN TRANSIT                             Date                        Amount             DEPOSITS IN TRANSIT                    Date                  Amount




      CHECKS OUTSTANDING                              Ck. #                       Amount             CHECKS OUTSTANDING                    Ck. #                  Amount
      (See Attached)




      OTHER




                                                                                                                                                                                                                                                                                                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                                                                                                                                                                                                                                                                                                              2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                       PAGE 3 OF 12
   19-23185-rdd                      Doc 164                Filed 10/15/19 Entered 10/15/19 16:21:04                                       Main Document
                                                                          Pg 4 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: September 1, 2019 - September 30, 2019


                                              STATEMENT OF OPERATIONS (Income Statement)
      The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
      when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                REVENUES                                                 MONTH               CUMULATIVE -FILING
                                                                                                                                  TO DATE

      Gross Revenues                                                                                             46,843                 487,285
      Less: Returns and Allowances                                                                                    -                      -
      Net Revenue                                                                                                46,843                 487,285
      COST OF GOODS SOLD
      Beginning Inventory                                                                                             -                      -
      Add: Purchases                                                                                                  -                      -
      Add: Cost of Labor                                                                                              -                      -
      Add: Other Costs (attach schedule)                                                                              -                      -
      Less: Ending Inventory                                                                                          -                      -
      Cost of Goods Sold                                                                                              -                      -
      Gross Profit                                                                                               46,843                 487,285
      OPERATING EXPENSES
      Advertising                                                                                                        -                    -
      Auto and Truck Expense                                                                                             -                    -
      Bad Debts                                                                                                          -                    -
      Contributions                                                                                                      -                    -
      Employee Benefits Programs                                                                                       306               26,424
      Officer/Insider Compensation*                                                                                                      28,004
      Insurance                                                                                                  11,305                  46,915
      Management Fees/Bonuses                                                                                                                 -
      Office Expense                                                                                               7,627                 15,834
      Pension & Profit-Sharing Plans                                                                                                          -
      Repairs and Maintenance                                                                                       776                  11,890
      Rent and Lease Expense                                                                                     19,193                  67,755
      Salaries/Commissions/Fees                                                                                  45,845                 267,477
      Supplies                                                                                                      360                   6,395
      Taxes - Payroll                                                                                             2,436                  16,922
      Taxes - Real Estate                                                                                                                     -
      Taxes - Other                                                                                               (7,928)                (7,670)
      Travel and Entertainment                                                                                                              177
      Utilities                                                                                                   5,707                  32,393
      Other (attach schedule)                                                                                    59,024                 429,169
      Total Operating Expenses Before Depreciation                                                              144,651                 941,687
      Depreciation/Depletion/Amortization                                                                         8,401                  28,976
      Net Profit (Loss) Before Other Income & Expenses                                                         (106,209)               (483,378)
      OTHER INCOME AND EXPENSES
      Other Income (attach schedule)                                                                                  -                       -
      Interest Expense                                                                                                -                       -
      Other Expense (attach schedule)                                                                                 -                       -
      Net Profit (Loss) Before Reorganization Items                                                            (106,209)               (483,378)
      REORGANIZATION ITEMS
      Professional Fees                                                                                               -                      -
      U. S. Trustee Quarterly Fees                                                                                 4,875                  5,881
      Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                           -                      -
      sheet)
      Gain (Loss) from Sale of Equipment                                                                              -                       -
      Other Reorganization Expenses (attach schedule)                                                                 -                       -
      Total Reorganization Expenses                                                                               4,875                   5,881
      Income Taxes                                                                                                    -                       -
      Net Profit (Loss)                                                                                        (111,084)               (489,259)
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      BREAKDOWN OF “OTHER” CATEGORY
19-23185-rdd              Doc 164          Filed 10/15/19 Entered 10/15/19 16:21:04                                Main Document
                                                         Pg 5 of 12


 OTHER COSTS
 Account Enrichment Services                                                                     -                1,376
 Advertising and Promotion                                                                  16,426              16,426
 Cloud Back Up Services                                                                          -                5,163
 Consultants                                                                                11,344              47,744
 Credit Monitoring Expenses                                                                 22,570              261,530
 Dues and Subscriptions                                                                          -                 774
 Oustside Mail Communications                                                                    -                 502
 Outside Call Center                                                                             -              68,750
 Professional Fees - Accounting                                                                  -               (4,300)
 Professional Fees - General Legal                                                             135                3,892
 Professional Fees - Settlements                                                                 30              (4,728)
 Software Licenses                                                                            8,520             32,041
 OTHER OPERATIONAL EXPENSES




 OTHER INCOME




 OTHER EXPENSES




 OTHER REORGANIZATION EXPENSES




 Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
 Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
 bankruptcy proceeding, should be reported as a reorganization item.
       19-23185-rdd                   Doc 164               Filed 10/15/19 Entered 10/15/19 16:21:04                                                 Main Document
                                                                          Pg 6 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185 (RDD)
      Debtor                                                                                     Reporting Period: September 1, 2019 - September 30, 2019

                                                                                       BALANCE SHEET
      The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                           ASSETS                                          BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH               DATE OR SCHEDULED
                                                                                                  MONTH
      CURRENT ASSETS
      Unrestricted Cash and Equivalents                                                                     8,191.71                          59,810.29                   260,372.84
      Restricted Cash and Cash Equivalents (see continuation sheet)                                     1,601,904.56                       1,649,598.55                 1,545,059.99
      Accounts Receivable (Net)                                                                           990,467.36                         972,729.17                   863,224.65
      Notes Receivable                                                                                           -                                  -                            -
      Inventories                                                                                                -                                  -                            -
      Prepaid Expenses                                                                                     10,066.08                          11,964.96                    20,888.46
      Professional Retainers                                                                              161,378.91                         169,878.91                   147,994.00
      Other Current Assets (attach schedule)                                                               89,766.51                          99,219.40                   132,415.82
      TOTAL CURRENT ASSETS                                                                              2,861,775.13                       2,963,201.28                 2,969,955.76
      PROPERTY & EQUIPMENT
      Real Property and Improvements
      Machinery and Equipment                                                                              748,565.49                        748,565.49                   748,565.49
      Furniture, Fixtures and Office Equipment                                                              73,712.52                         73,712.52                    73,712.52
      Leasehold Improvements                                                                                73,252.33                         73,252.33                    73,252.33
      Vehicles                                                                                              73,523.00                         73,523.00                    73,523.00
      Less: Accumulated Depreciation                                                                      (566,284.41)                      (557,883.82)                 (537,308.55)
      TOTAL PROPERTY & EQUIPMENT                                                                           402,768.93                        411,169.52                   431,744.79
      OTHER ASSETS
      Amounts due from Insiders*
      Other Assets (attach schedule)                                                                      (30,524.56)                        (31,916.73)                  (36,093.24)
      TOTAL OTHER ASSETS                                                                                  (30,524.56)                        (31,916.73)                  (36,093.24)
      TOTAL ASSETS                                                                                      3,234,019.50                       3,342,454.07                 3,365,607.31

                           LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH                     DATE
                                                                                                  MONTH
      LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
      Accounts Payable                                                                                    163,105.63                         236,060.37                    75,558.10
      Taxes Payable (refer to FORM MOR-4)                                                                        -                               320.41                       889.74
      Wages Payable                                                                                        13,187.32                          14,525.13                          -
      Notes Payable                                                                                              -                                  -                            -
      Rent / Leases - Building/Equipment                                                                         -                                  -                            -
      Secured Debt / Adequate Protection Payments                                                                -                                  -                            -
      Professional Fees                                                                                          -                                  -                            -
      Amounts Due to Insiders*                                                                              9,334.62                           9,334.62                          -
      Other Post-petition Liabilities (attach schedule)                                                 1,848,695.52                       1,770,840.97                 1,600,327.75
      TOTAL POST-PETITION LIABILITIES                                                                   2,034,323.09                       2,031,081.50                 1,676,775.59
      LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                                                      2,500,000.00                       2,500,000.00                 2,500,000.00
      Priority Debt
      Unsecured Debt                                                                                      568,478.35                         561,920.95                   436,688.48
      TOTAL PRE-PETITION LIABILITIES                                                                    3,068,478.35                       3,061,920.95                 2,936,688.48
      TOTAL LIABILITIES                                                                                 5,102,801.44                       5,093,002.45                 4,613,464.07
      OWNERS' EQUITY
      Capital Stock                                                                                       101,125.00                         101,125.00                   101,125.00
      Additional Paid-In Capital
      Partners' Capital Account
      Owner's Equity Account
                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 6 OF 12
       19-23185-rdd                   Doc 164               Filed 10/15/19 Entered 10/15/19 16:21:04                     Main Document
                                                                          Pg 7 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                          Case No. 19-23185 (RDD)
      Debtor                                                                   Reporting Period: September 1, 2019 - September 30, 2019

      Retained Earnings - Pre-Petition                                                                                                        1,718,218.24
      Retained Earnings - Post-petition                                              1,097,293.06                1,215,526.62
      Adjustments to Owner Equity (attach schedule)                                 (3,067,200.00)              (3,067,200.00)               (3,067,200.00)
      Post-petition Contributions (attach schedule)
      NET OWNERS’ EQUITY                                                            (1,868,781.94)              (1,750,548.38)               (1,247,856.76)
      TOTAL LIABILITIES AND OWNERS' EQUITY                                           3,234,019.50                3,342,454.07                 3,365,607.31
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      BALANCE SHEET - continuation section
                                          ASSETS                          BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH

      Other Current Assets
      Prepaid Insurance                                                                    79,959.02                   91,015.40                   124,211.04
      Prepaid Corporate Taxes                                                               9,807.49                    8,204.00                     8,204.00
      Manual Check Payroll Advance                                                                -                           -                         (0.02)
      Payroll Vednor Receivable                                                                   -                           -                          0.80




      Other Assets
      Deferred Ocupancy Costs                                                             (30,524.56)                (31,916.73)                   (36,093.24)




                          LIABILITIES AND OWNER EQUITY                    BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH

      Other Post-petition Liabilities
      Accrued Accounts Payable                                                            266,606.86                 225,983.40                    137,486.91
      Client Trust Payable                                                              1,581,934.08                1,544,489.65                 1,459,925.43
      AFLAC Payable                                                                           154.58                      154.58                       631.96
      NY State Family Leave - Due Employee                                                        -                           -                              -
      NY State Disability Insurance                                                               -                        71.68                       825.78
      NY State Paid Family Leave Insurance                                                        -                       141.66                     1,457.67
      Adjustments to Owner’s Equity
      Stockholder's Drawing                                                            (3,060,000.00)              (3,060,000.00)               (3,060,000.00)
      Stockholder's Drawing - Taxes                                                        (7,200.00)                  (7,200.00)                   (7,200.00)


      Post-Petition Contributions




      Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
      Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                              FORM MOR-3
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 7 OF 12
       19-23185-rdd                  Doc 164              Filed 10/15/19 Entered 10/15/19 16:21:04                                                 Main Document
                                                                        Pg 8 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: September 1, 2019 - September 30, 2019

                                                           STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
      amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.


                                                                         Amount
                                                                         Withheld
                                                     Beginning            and/or
      Federal                                           Tax              Accrued         Amount Paid          Date Paid            Check # or EFT     Ending Tax
      Withholding                                                -           4,575.83           4,575.83 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      FICA-Employee                                              -           1,640.60           1,640.60 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      FICA-Employer                                              -           1,640.59           1,640.59 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328
      Unemployment                                               -                                                                                               -

      Income                                                     -                                                                                               -

      Other:_Medicare-Employee____________                       -             726.30             726.30 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      Other:_Medicare-Employer____________                       -             644.17             644.17 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

         Total Federal Taxes                                     -           9,227.49           9,227.49                                                         -
      State and Local

      Withholding                                                -           2,271.06           2,271.06 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      Sales                                                      -                                                                                               -

      Excise                                                     -                                                                                               -
      Unemployment                                               -                                         9/03/2019             903709030730795                 -
                                                                                                           9/16/2019             903709160396328
      Real Property                                              -                                                                                               -
      Personal Property                                          -                                                                                               -
      Other:_Locality Tax____________                            -             111.75             111.75 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      Other:_Metro Tax____________                               -             151.04             151.04 9/03/2019               903709030730795                 -
                                                                                                         9/16/2019               903709160396328

      Other:_Use Tax____________                            320.41               44.12            364.53 09/16/19                902359012369036                 -
        Total State and Local                               320.41           2,577.97           2,898.38                                                         -


      Total Taxes                                           320.41          11,805.46          12,125.87                                                         -


                                                   SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                                Number of Days Past Due
                                                       Current              0-30              31-60              61-90                 Over 91           Total
      Accounts Payable                                  283,077.06            3,951.08            655.72         142,183.21                             429,867.07

      Wages Payable                                      13,187.32                                                                                       13,187.32

      Taxes Payable                                                  -                                                                                               -

      Rent/Leases-Building                                           -                                 -                     -                                       -

      Rent/Leases-Equipment                                          -                                                                                               -

                                                                                                                                                                         FORM MOR-4
                                                                                                                                                                               2/2008
                                                                                                                                                                         PAGE 8 OF 12
       19-23185-rdd          Doc 164         Filed 10/15/19 Entered 10/15/19 16:21:04               Main Document
                                                           Pg 9 of 12

In re Retrieval Masters Creditors Bureau, Inc.                               Case No. 19-23185 (RDD)
       Debtor                                                       Reporting Period: September 1, 2019 - September 30, 2019
      Secured Debt/Adequate                                                                                        -
      Protection Payments
      Professional Fees                                                                                            -

      Amounts Due to Insiders                9,334.62                                                         9,334.62

      Other:______________                                                                                         -

      Other:______________                                                                                         -

      Total Post-petition Debts            305,599.00   3,951.08    655.72   142,183.21               -     452,389.01


      Explain how and when the Debtor intends to pay any past due post-petition debts.
      The Debtor intends to pay past due post-petition debts in due course.




                                                                                                                       FORM MOR-4
                                                                                                                             2/2008
                                                                                                                       PAGE 9 OF 12
   19-23185-rdd                     Doc 164              Filed 10/15/19 Entered 10/15/19 16:21:04                                           Main Document
                                                                      Pg 10 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                        Case No. 19-23185 (RDD)
      Debtor                                                                                 Reporting Period: September 1, 2019 - September 30, 2019



                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                              Accounts Receivable Reconciliation                                 Amount
      Total   Accounts Receivable at the beginning of the reporting period                         972,729.17
      Plus:   Amounts billed during the period                                                      28,308.72
      Less:   Amounts collected during the period                                                  (10,570.53)
      Total   Accounts Receivable at the end of the reporting period                               990,467.36



      Accounts Receivable Aging                                              0-30 Days         31-60 Days           61-90 Days            91+ Days        Total
      0 - 30 days old                                                            23,708.58                                                                  23,708.58
      31 - 60 days old                                                                               60,507.21                                              60,507.21
      61 - 90 days old                                                                                                   51,095.58                          51,095.58
      91+ days old                                                                                                                           855,155.99    855,155.99
      Total Accounts Receivable                                                  23,708.58          60,507.21            51,095.58           855,155.99    990,467.36

      Less: Bad Debts (Amount considered uncollectible)                                  -                  -                    -                   -               -

      Net Accounts Receivable                                                    23,708.58          60,507.21            51,095.58           855,155.99    990,467.36



                                                                   TAXES RECONCILIATION AND AGING

      Taxes Payable                                                          0-30 Days         31-60 Days           61-90 Days            91+ Days        Total
      0 - 30 days old                                                                    -                                                                        -
      31 - 60 days old                                                                                                                                            -
      61 - 90 days old                                                                                                                                            -
      91+ days old                                                                                                                                                -
      Total Taxes Payable                                                               -                  -                    -                    -            -
      Total Accounts Payable                                                    305,599.00           3,951.08               655.72           142,183.21    452,389.01




                                                                                                                                                                  FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                              PAGE 10 OF 12
  19-23185-rdd                   Doc 164               Filed 10/15/19 Entered 10/15/19 16:21:04                                                     Main Document
                                                                    Pg 11 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                    Case No. 19-23185 (RDD)
      Debtor                                                             Reporting Period: September 1, 2019 - September 30, 2019



                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
      Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS
                    NAME                     TYPE OF PAYMENT               AMOUNT PAID             TOTAL PAID TO DATE
      Jeffrey Wollman                      Salary                                   18,669.24                   65,342.34
      Jeffrey Wollman                      Travel                                      149.77                      149.77




                                TOTAL PAYMENTS TO INSIDERS                          18,819.01                   65,492.11




                                                                                 PROFESSIONALS
                                             DATE OF COURT
                                           ORDER AUTHORIZING                                                                                            TOTAL INCURRED &
                    NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE          UNPAID*




                         TOTAL PAYMENTS TO PROFESSIONALS
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED




             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS

                                               SCHEDULED
                                            MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
            NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
      Russell Fuchs                                           0.00                        0.00               2,500,000.00
      Robert Martin Co                                   21,296.07                   85,000.00                       0.00
      Konica                                                805.23                      805.23                       0.00
      Wells Fargo                                         1,749.10                    1,749.10                       0.00
      Pitney Bowes                                          220.12                        0.00                       0.00




                                                TOTAL PAYMENTS                       87,554.33               2,500,000.00




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 12
  19-23185-rdd                  Doc 164             Filed 10/15/19 Entered 10/15/19 16:21:04                                    Main Document
                                                                 Pg 12 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                    Case No. 19-23185 (RDD)
      Debtor                                                                             Reporting Period: September 1, 2019 - September 30, 2019



                                                 DEBTOR QUESTIONNAIRE

       Must be completed each month. If the answer to any of the questions is                  Yes                 No
       “Yes”, provide a detailed explanation of each item. Attach additional
       sheets if necessary.
       Have any assets been sold or transferred outside the normal course of business                               X
   1
       this reporting period?
       Have any funds been disbursed from any account other than a debtor in                                        X
   2
       possession account this reporting period?
                                                                                                                    X
   3
       Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                       X
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                              X
     Have any payments been made on pre-petition liabilities this reporting                                         X
   6
     period?
     Are any post petition receivables (accounts, notes or loans) due from related                                  X
   7
     parties?
   8 Are any post petition payroll taxes past due?                                                                  X
   9 Are any post petition State or Federal income taxes past due?                                                  X
  10 Are any post petition real estate taxes past due?                                                              X
  11 Are any other post petition taxes past due?                                                                    X
  12 Have any pre-petition taxes been paid during this reporting period?                                            X
  13 Are any amounts owed to post petition creditors delinquent?                                X
  14 Are any wage payments past due?                                                                                X
     Have any post petition loans been been received by the Debtor from any                                         X
  15
     party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                      X
     Is the Debtor delinquent with any court ordered payments to attorneys or                                       X
  17
     other professionals?
       Have the owners or shareholders received any compensation outside of the                                     X
  18
       normal course of business?




                                                                                                                                                     FORM MOR-7
                                                                                                                                                           2/2008
                                                                                                                                                    PAGE 12 OF 12
